UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 Or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 7, 2015 Grow Condos, Inc. (Exact name of Registrant as specified in its charter) Nevada (State or other Jurisdiction of Incorporation or organization) 000-53548 (Commission File Number) 86-0970023 (IRS Employer I.D. No.) 722 W. Dutton Road Eagle Point, Oregon 97524 Tel:541-879-0504 (Address, including zip code, and telephone and facsimile numbers, including area code, of registrant’s executive offices) N/A (Former name, former address and former fiscal year, if changed since last report) - 1 - ITEM 5.02 Departure of Director On August 7, 2015, Jeff W. Holmes resigned as Chairman of the Board and as a Director of Grow Condos, Inc. SIGNATURE PAGE Pursuant to the requirement of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Grow Condos, Inc. Dated: August 10, 2015 By: /s/ Joann Z. Cleckner Joann Z.Cleckner, CFO - 2 -
